Exhibit 10.2

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

OF

JAMES G. MILLER

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“First Amendment”) of JAMES G.
MILLER (the “Executive”) is made and entered into as of February 25, 2013, by
and between Executive and Elco Landmark Residential Holdings LLC, a Delaware
limited liability company (“Company”).

WHEREAS, the Company intends, together with certain of its affiliates, to
execute that certain Asset Purchase and Contribution Agreement (“Purchase
Contract”) with Landmark Apartment Trust of America Holdings L.P. (“LATA”),
pursuant to which, at the closing thereof (“Closing”), the below described
Employment Agreement will be assigned to LATA, which entity will assume the
obligations of the Company thereunder; and

WHEREAS, the parties desire to amend the Employment Agreement of James G. Miller
dated July 1, 2012 (the “Employment Agreement”) to remove Section 4(d) of the
Employment Agreement if, and only if, a Closing occurs at which time LATA
assumes the obligations of Company under the Employment Agreement.

NOW, THEREFORE, the parties, for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, intending to be legally bound
hereby, agree as follows:

1. Recitals; Incorporation. The above recitations are true and correct and are
hereby incorporated into this First Amendment by reference.

2. Amendment. Conditioned upon and effective as of a Closing at which LATA
assumes the Company’s obligations under the Employment Agreement, such
Employment Agreement is amended as follows:

(a) Section 4(d) of the Employment Agreement is hereby amended and restated in
its entirety by inserting the following in lieu thereof:

“[INTENTIONALLY OMITTED]”

(b) Executive acknowledges and agrees that notwithstanding anything to the
contrary in the Employment Agreement or otherwise, assuming the Closing
contemplated by the Purchase Contract, any future bonuses or incentive
compensation to which Executive may become eligible as an employee of LATA shall
be determined by the Board of Directors (or any committee thereof, including a
Compensation Committee) of Landmark Apartment Trust of America, Inc. in its sole
discretion.

3. Continuing Validity. Except as modified by this First Amendment, the
Employment Agreement remains in full force and effect.

 

1



--------------------------------------------------------------------------------

4. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall constitute an original and all of which taken together shall
constitute one and the same agreement binding upon the parties hereto,
notwithstanding that all the parties are not signatories to the same
counterpart. In order to facilitate the execution of this Amendment, signatures
transmitted by facsimile machine or signatures transmitted via e-email in a
“PDF” format may be used in place of original signatures on this Amendment. Each
party intends to be bound by such party’s facsimile or “PDF” format signature on
this Amendment, is aware that the other party is relying on such party’s
facsimile or “PDF” format signature, and hereby waives and defenses to the
enforcement of this Amendment based upon the form of signature.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this First Amendment as
of the date first written above.

 

EXECUTIVE: JAMES G. MILLER By:   /s/ James G. Miller   James G. Miller

 

COMPANY: ELCO LANDMARK RESIDENTIAL HOLDINGS LLC, a Delaware limited liability
company By:   /s/ Joseph G. Lubeck   Joseph G. Lubeck   President

 

3